312 S.W.3d 490 (2010)
Brandon ANDERSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92968.
Missouri Court of Appeals, Eastern District, Division Three.
June 8, 2010.
Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., John M. Reeves, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.


*491 ORDER
PER CURIAM.
Brandon Anderson appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(2).